DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Non-patent literature number 4, “Research on balance method of Mixed flow assembly Line in Multi-variety small batch discrete Manufacturing industry” was not considered as no explanation of relevance has been provided and the reference in not in the English language.  Examiner respectfully requests a copy translated in the English language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, applicant uses the phrase “each of the sub periods of time” (line 3).  Examiner is unclear how many “sub periods of time” are included in the phrase “each of the sub periods of time” as applicant refers to several periods of time including “N continuous sub periods of time” (line 2), “continuous period of time” (line 2), “the period of time” (line 6, 7, 9, 10, and 11). 
Additionally regarding independent claim 1, applicant recites the limitation “the period of time” (line 6, 7, 9, 10, and 11).  Examiner is unclear which “period of time”  “the period of time” is referring to.  Additionally, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 will be examined based on the merits as best understood.
Regarding claims 1 and 5, applicant uses the phrase “the N sub periods of time” (claim 1 line 5, claim 5 line 11).  Examiner is unclear if “the N sub periods of time” is referring to the “N continuous sub periods of time” claimed in claim 1 line 2 or not.  If “the N sub periods of time” in claim 1 line 5 and claim 5 line 11 is in reference to the “N continuous sub periods of time” claimed in claim 1 line 2 Examiner respectfully suggests “the N sub periods of time” in claim 1 line 5 and claim 5 line 11 should read “the N continuous sub periods of time.”  If “the N sub periods of time” claimed in claim 1 line 5 and claim 5 line 11 is not in reference to “N continuous sub periods of time” claimed in claim 1 line 2, “the N sub periods of time” in claim 1 line 5 and claim 5 line 11 lacks an antecedent basis.
Claims 1 and 5 will be examined based on the merits as best understood.
Regarding claims 2-5, 9, and 10:
	Dependent claims 2-5, 9, and 10 are replete with clarity issues concerning the phrase “the each of the sub periods of time” as explained above regarding claim 1.
Claims 2-5, 9, and 10 will be examined based on the merits as best understood.
 Regarding claim 3, applicant uses the phrase “N continuous sub periods of time” (line 4).  Examiner is unclear if this is the same “N continuous sub periods of time” claimed in claim 1 line 2 or a different “N continuous sub periods of time.”  Examiner respectfully suggests the phrase “N continuous sub periods of time” in claim 3 line 4 should read “said N continuous sub periods of time.”
Additionally regarding claim 3, applicant uses the phrase “a continuous period of time” (line 4).  Examiner is unclear if this is the same “a continuous period of time” claimed in claim 1 line 2 or a different “a continuous period of time.”  Examiner respectfully suggests the phrase “a continuous period of time” (claim 3 line 4) should read “said continuous period of time.”
Finally regarding claim 3, applicant uses the phrase “an average tact time” (line 4-5).  Examiner is unclear if this is the same “an average tact time” claimed in claim 1 line 2-3 or a different “an average tact time.”  Examiner respectfully suggests the phrase “an average tact time” in claim 3 line 4-5 should read “said average tact time.”
Claim 3 will be examined based on the merits as best understood.
Regarding claim 5, applicant uses the phrase “respective sub periods of time” (line 10 and 14).  Examiner is unclear to which “sub periods of time”  “respective sub periods” is referring.  Additionally, Examiner is unclear if this is the same “respective sub periods of time” claimed in line 8 or a different “respective sub periods of time.”  After “respective sub periods of time” is clarified, Examiner respectfully suggests the phrase “respective sub periods of time” in line 10 and 14 should read “said respective sub periods of time.”
Additionally regarding claim 5, applicant uses the phrase “each type of product” (line 13).  Examiner is unclear is this is the same “each type of product” claimed in line 10 or a 
Regarding claims 5, 6, 7, and 8:
	Dependent claims 5, 6, 7, and 8 are replete with clarity and antecedent basis issues concerning the phrase “the period of time” as explained above regarding claim 1.
Claims 5, 6, 7, and 8 will be examined based on the merits as best understood.
Regarding claim 10, applicant uses the phrase “the clips” (line 8).  Examiner is unclear if the phrase “the clips” is referring to “two clips” (line 8) or not.  If “the clips” claimed in line 8 is in reference to “two clips” claimed in line 8 Examiner respectfully suggests “the clips” in line 8 should read “the two clips.”   If “the clips” claimed in line 8 is not in reference to “two clips” claimed in line 8, “the clips” claimed in line 8 lacks an antecedent basis.
Claim 10 will be examined based on the merits as best understood.
Regarding independent claim 11, applicant uses the phrase “each of the sub periods of time” (line 5).  Examiner is unclear how many “sub periods of time” are included in the phrase “each of the sub periods of time” as applicant refers to several periods of time including “N continuous sub periods of time” (line 4), “continuous period of time” (line 4), “the period of time” (line 8, 9, 11, 12, and 13). 
Additionally regarding independent claim 11
Finally regarding independent claim 11, applicant recites the limitation “the device” (line 5, 7, 8, 9, 10, 12, and 13).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 will be examined based on the merits as best understood.
Regarding claims 11 and 15, applicant uses the phrase “the N sub periods of time” (claim 11 line 7, claim 15 line 11).  Examiner is unclear if “the N sub periods of time” is referring to the “N continuous sub periods of time” claimed in claim 11 line 4 or not.  If “the N sub periods of time” in claim 11 line 7 and claim 15 line 11 is in reference to the “N continuous sub periods of time” claimed in claim 11 line 4 Examiner respectfully suggests “the N sub periods time” in claim 11 line 7 and claim 15 line 11 should read “the N continuous sub periods of time.”  If “the N sub periods of time” claimed in claim 11 line 7 and claim 15 line 11 is not in reference to “N continuous sub periods of time” claimed in claim 15 line 4, “the N sub periods of time” in claim 11 line 7 and claim 15 line 11 lacks an antecedent basis.
Claim 11 and 15 will be examined based on the merits as best understood.
Regarding claims 12-15 and 19:
	Dependent claims 12-15 and 19 are replete with clarity issues concerning the phrase “the each of the sub periods of time” as explained above regarding claim 11. 
Claim 12-15 and 19 will be examined based on the merits as best understood.
Regarding claims 12-18 and 20:
	Dependent claims 12-18 and 20 are replete with antecedent basis issues concerning the phrase “the device” as explained above regarding claim 11.
Claims 12-18 and 20 will be examined based on the merits as best understood.
Regarding claims 13, 14 and 15, applicant uses the phrase “a quantity of products outputted by the device” (claim 13 line 7-8, claim 14 line 3-4, claim 15 line5, claim 15 line 9).  Examiner is unclear is this is the same “a quantity of products actually outputted by the device” claimed in claim 11 line 10 or a different “a quantity of products outputted by the device.”  Examiner respectfully suggests the phrase “a quantity of products outputted by the device” in claim 14 line 3-4, claim 15 line 5, and claim 15 line 9 should read “said quantity of products actually outputted by the device.”
Claims 13, 14, and 15 will be examined based on the merits as best understood. 
Regarding claims 13 and 15, applicant uses the phrase “an operation of determining the average tact time” (claim 13 line 2-3, claim 15 line 3).  Examiner is unclear if this is the same “an operation of determining the average tact time” as claimed in claim 12 line 2-3 or a different “an operation of determining the average tact time.”  Examiner respectfully suggests the phrase “an operation of determining the average tact time” in claim 13 line 2-3 and claim 15 line 3 should read “said operation of determining the average tact time.”
Claims 13 and 15 will be examined based on the merits as best understood.
Regarding claim 14, applicant used the phrase “each period of time” (line 7).  Examiner is unclear how many different periods of time are included in the phrase “each period of time” (line 7).
Claim 14 will be examined based on the merits as best understood.
  Regarding claim 15
Additionally regarding claim 15, applicant uses the phrase “respective sub periods of time” (line 8, 10, and 15).   Examiner is unclear to which “sub periods of time”  “respective sub periods” is referring.  After “respective sub periods of time” is clarified, Examiner respectfully suggests the phrase “respective sub periods of time” in line 10 and 15 should read “said respective sub periods of time.”
Claim 15 will be examined based on the merits as best understood.
Regarding claims 15-18:
	Dependent claims 15-18 are replete with clarity and antecedent basis issues concerning the phrases “the period of time” as explained above regarding claim 11.
Regarding claim 20, applicant uses the phrase “the clips” (line 8).  Examiner is unclear if the phrase “the clips” is referring to “two clips” (line 8) or not.  If “the clips” claimed in line 8 is in reference to “two clips” claimed in line 8 Examiner respectfully suggests “the clips” in line 8 should read “the two clips.”   If “the clips” claimed in line 8 is not in reference to “two clips” claimed in line 8, “the clips” claimed in line 8 lacks an antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.  
Step 1:
	
Regarding independent claim 1:
Step 2A-Prong One
	Regarding Prong One of Step 2A, the claim limitations are to be analyzed to determine whether they recite subject matter that falls within one of the following groupings of: (a mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea.  Specifically, independent claim 1 recites:
	A method for determining performance utilization of a device, comprising: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0; 
	taking a shortest average tact time of the device within the N sub periods of time as a performance tact time of the device within the period of time; 
	determining an actual tact time of the device within the period of time according to an utilizable time of the device and a quantity of products actually outputted by the device within the period of time; and 
	determining a performance utilization of the device within the period of time according to the performance tact time and the actual tact time of the device within the period of time.  
	The Examiner submits that the foregoing underlined limitations constitutes: (a) “mathematical concepts” because they represent mathematical relationships and calculations 
	Accordingly, the claim is directed toward at least one abstract idea.
	Furthermore, the independent claims include limitations that merely further define the abstract idea (and thus fail to make the abstract idea any less abstract) or fail to integrate the abstract idea into a practical application as set forth below.
STEP 2A – Prong 2
	Regarding Prong Two of step 2A, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in Prong Two, it must be determined whether any additional elements in the claim beyond the abstract idea integrated the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use
of a judicial exception to a particular technological environment or field of use do not integrate judicial exception into a “practical application.”
	In the present case, there are no additional limitations beyond the above-noted abstract ideas therefore independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B	
	Regarding Step 2B, there are no additional limitations beyond the above-noted abstract ideas therefore independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
	Therefore, independent claim 1 is ineligible under 35 USC § 101.
Regarding claim 2:
	Claim 2 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 2 recites:
	The method according to claim 1, wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises: 
	taking an average value of interval times between every two products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 2, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.  
	Therefore, claim 2 is ineligible under 35 USC § 101.
Regarding claim 3:
	Claim 3 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 3 recites:
	The method according to claim 1, wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within the each of the sub periods of time according to a time parameter of producing products by the device and a quantity of products outputted by the device within the each of the sub periods of time.
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 3, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 3 is ineligible under 35 USC § 101.
Regarding claim 4:
	Claim 4 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 4 recites:
	The method according to claim 3, wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises: 
	taking a ratio between a normal operation time of the device and the quantity of products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 4, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 4 is ineligible under 35 USC § 101.  
Regarding claim 5:
	Claim 5 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 5 recites:
	The method according to claim 3, wherein the device is configured to produce at least two types of products, 
	wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises: 
	for each type of product, determining the average tact time of the device within respective sub periods of time corresponding to the product according to the time parameter of producing the products by the device and the quantity of products outputted by the device within respective sub periods of time corresponding to the product, and 
	wherein taking the shortest average tact time of the device within the N sub periods of time as the performance tact time of the device within the period of time comprises: 
	for each type of product, determining the shortest average tact time of the device within respective sub periods of time corresponding to the product, and 
	taking a weighted average value of shortest average tact times of the device corresponding to various types of products as the performance tact time of the device within the period of time.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 5, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 5 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 5 is ineligible under 35 USC § 101.  
Regarding claim 6:
	Claim 6 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 6 recites:
	The method according to claim 5, wherein the performance tact time is determined according to the following equation: 
					             
                T
                =
                 
                
                    
                        
                            ∑
                            
                                
                                    
                                        T
                                    
                                    
                                        m
                                    
                                
                                *
                                 
                                
                                    
                                        M
                                    
                                    
                                        m
                                    
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                
                                    
                                        M
                                    
                                    
                                        m
                                    
                                
                            
                        
                    
                
            
        
where T represents the performance tact time of the device within the period of time, Tm represents the shortest average tact time within respective sub periods of time corresponding to m-th type of products produced by the device, and Mm represents a quantity of the m-th type of products outputted by the device within the period of time.
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 6, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 6 is ineligible under 35 USC § 101.  
Regarding claim 7:
	Claim 7 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 7 recites:
	The method according to claim 6, wherein the actual tact time is determined according to the following equation:[AltContent: rect]					                    
                        A
                        =
                         
                        
                            
                                U
                            
                            
                                M
                            
                        
                         
                         
                    
                 	where A represents the actual tact time of the device within the period of time, U represents the utilizable time of the device within the period of time, and M represents the quantity of products actually outputted by the device within the period of time
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 7, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 7 is ineligible under 35 USC § 101.  
Regarding claim 8:
	Claim 8 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 8 recites:
	The method according to claim 7, wherein the performance utilization is determined according to the following equation:
                    
                        P
                        =
                         
                        
                            
                                T
                            
                            
                                A
                            
                        
                        =
                         
                        
                            
                                
                                    ∑
                                    
                                        
                                            
                                                T
                                            
                                            
                                                m
                                            
                                        
                                        *
                                        
                                            
                                                M
                                            
                                            
                                                m
                                            
                                        
                                        /
                                        
                                            ∑
                                            
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        U
                                    
                                    /
                                    
                                        M
                                    
                                
                            
                        
                    
                 where P represents the performance utilization of the device within the period of time.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 8, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 8 is ineligible under 35 USC § 101. 
Regarding claim 9:
	Claim 9 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 9 recites:
	The method according to claim 1, wherein prior to determining the average tact time of the device within the each of the sub periods of time for the N continuous sub periods of time within the continuous period of time, the method further comprises: 
	dividing the continuous period of time into the N continuous sub periods of time equally; or 
	dividing the continuous period of time into the N continuous sub periods of time based on production of a same quantity of products.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 9, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 9 is ineligible under 35 USC § 101. 
Regarding claim 10:
	Claim 10 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claim 10 recites:
	The method according to claim 9, wherein the device is configured to produce display panels, and 
	wherein dividing the continuous period of time into the N continuous sub periods of time based on the production of the same quantity of products comprises:   
	dividing the continuous period of time into the N continuous sub periods of time based on production of a same quantity of display panels, wherein the quantity of display panels produced within each of the N continuous sub periods of time is a largest quantity of display panels that is capable of being accommodated by two clips, the clips being used to accommodate the display panels when the display panels are produced.  
	The Examiner submits that the foregoing underlined limitation only elaborates on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
	Claim 10, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.
	Therefore, claim 10 is ineligible under 35 USC § 101.
Regarding claims 11-20:
STEP 1:
	Claims 11-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A storage medium” of claim 11 encompasses signals per se. The specification states “the above storage medium can be any available medium or data storage device that is capable of accessed and stored by the computer, including but not limited to . . . .” (¶ 0056) The term “not limited to” clearly implies that propagating electromagnetic waves are included.  The further recitation of “a 
	Therefore, claims 11-20 are ineligible under 35 USC § 101.
Regarding independent claim 11:
Step 2A-Prong One
	Regarding Prong One of Step 2A, the claim limitations are to be analyzed to determine whether they recite subject matter that falls within one of the following groupings of: (a mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea.  Specifically, independent claim 11 recites:
	A storage medium which is stored with a computer executable instruction, wherein the computer executable instruction, upon being executed by a computer, causes the computer to execute operations comprising: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0; 
	taking a shortest average tact time of the device within the N sub periods of time as a performance tact time of the device within the period of time
	determining an actual tact time of the device within the period of time according to an utilizable time of the device and a quantity of products actually outputted by the device within the period of time; and 
	determining a performance utilization of the device within the period of time according to the performance tact time and the actual tact time of the device within the period of time.  
	The Examiner submits that the foregoing underlined limitations constitutes: (a) “mathematical concepts” because they represent mathematical relationships and calculations (determining)  (b) “mental process” because the claimed limitation is analogous to an evaluation or judgement (taking) that can be performed in the human mind.
	Accordingly, the claim is directed toward at least one abstract idea.
	Furthermore, the independent claims include limitations that merely further define the abstract idea (and thus fail to make the abstract idea any less abstract) or fail to integrate the abstract idea into a practical application as set forth below.
	STEP 2A – Prong 2
	Regarding Prong Two of step 2A, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in Prong Two, it must be determined whether any additional elements in the claim beyond the abstract idea integrated the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract ideas are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
	A storage medium which is stored with a computer executable instruction, wherein the computer executable instruction, upon being executed by a computer, causes the computer to execute operations comprising: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0; 
	taking a shortest average tact time of the device within the N sub periods of time as a performance tact time of the device within the period of time; 
	determining an actual tact time of the device within the period of time according to an utilizable time of the device and a quantity of products actually outputted by the device within the period of time; and 
	determining a performance utilization of the device within the period of time according to the performance tact time and the actual tact time of the device within the period of time.  
	For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitation the A storage medium which is stored with a computer executable instruction, wherein the computer executable instruction, upon being executed by a computer, causes the computer to execute operations comprising, the 
	Thus taken alone, the additional limitations do not integrate the abstract idea into a practical application.  The storage medium and the computer used in the taking and determining are recited at a high level of generality (i.e., as generic computer components performing the generic computer functions of generating, comparing, calculating and updating). Accordingly, these additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea (see MPEP § 2106.05).
	For these reasons, independent claim 11 does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
	Regarding Step 2B, independent claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
	As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage medium and a computer amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide significantly more to the judicial exception (see MPEP § 2106.05).
	Therefore, independent claim 11 is ineligible under 35 USC § 101.
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 13:
	Claim 13 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 16:
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 18:
	Claim 18 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Regarding claim 19:
	Claim 19 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.
Regarding claim 20:
	Claim 20 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li AWAY SP Production Line Crop Movement Rate Research, “China Excellent Masterchar(39)s Degree Thesis Full-Text Database Economics and Management Science Series,” No. 04, 2016, J152-400) in view of Lu (Kelly Air-cooled Air-conditioning Unit Production Process Optimization Research, “Full-text Database Economics and Management Science Series of Excellent Masterchar(39)s Degree Thesis of China,” No. S2, 2011, J152-967).
Examiner’s Note
	Li and Lu references are based on the translation provided by applicant.  Li reference is NPL 2 on IDS titled “Research on the running rate of SP Production line of AWAY Co.,”  Lu reference is NPL 3 on IDS titled “The research of air-cooled chiller production process optimization in carrier company,”  The recorded numerical references attached to the rejections are in are based on documents provided by applicant.
Regarding independent claim 1 Li teaches:
	A method for determining performance utilization of a device (Li, page 1 line 17 – page 2 line 12), comprising: 
	taking a shortest average tact time of the device within the N sub periods of time as a performance tact time of the device within the period of time;
	determining an actual tact time of the device within the period of time according to an utilizable time of the device and a quantity of products actually outputted by the device within the period of time (Li, theoretical implies ideal and would therefore use the shortest average tact time to calculate the “theoretical (production) capacity” Table 2.1 lists production shutdown and output statistics which actual tact time can be calculated)
	determining a performance utilization of the device within the period of time according to the performance tact time and the actual tact time of the device within the period of time (Li, page 1 line 17 – page 2 line 12, theoretical implies ideal and would therefore use the shortest average tact time to calculate the “theoretical (production) capacity,” Table 2.1 lists production shutdown and output statistics from which actual tact time can be calculated, OEE (“Overall Equipment Effectiveness”) reads on “performance utilization,” “theoretical capacity” reads on “performance tact time,” “actual production quantity” reads on “actual tact time”).  
Li does not teach:
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0; 
Lu teaches:
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0 (Lu, “station beat time” reads on “average tact time” (page 2 line 5-12, page 3 Table 3.2), “international working rate” (three 8 hour shifts running 25 days per month each year) reads on “continuous period of time” (page 9 line 22), monthly timesheet reads on “N continuous sub periods of time” (Table 2.1)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the tact time (or beat time) of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the theoretical tact time of a device.  
Regarding claim 2 Li does not teach:
	wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises: 
	taking an average value of interval times between every two products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time.  
Lu teaches:
	wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises (see claim 1 above) : 
	taking an average value of interval times between every two products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time (Lu. “station beat time” reads on “average tact time of the device within the each of the sub periods of time” “standard working hours of the station/the number of scenes of the station” provides the “average tact time” (page 2 line 7-12, page 3 Table 3.2)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the tact time (or beat time) of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the performance utilization of a device.  
Regarding claim 3 Li does not teach: 
	wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within the each of the sub periods of time according to a time parameter of producing products by the device and a quantity of products outputted by the device within the each of the sub periods of time.  
Lu teaches:
	wherein for the N continuous sub periods of time within the continuous period of time, determining the average tact time of the device within the each of the sub periods of time comprises (see claim 1 above): 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within the each of the sub periods of time according to a time parameter of producing products by the device and a quantity of products outputted by the device within the each of the sub periods of time (Lu, “monthly production” reads on “quantity of products outputted by the device within the each of the sub periods of time,” “single hours requirement” reads on “time parameter of producing products by the device,” “monthly production” and “single hours requirement” are used to calculate “beat time” which reads on “average tact time” (page 9 – page 10 line 8, Table 5.1 page 9, Table 5.2 page 10)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the monthly production and single hours 
Regarding claim 4 Li does not teach: 
	wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises: 
	taking a ratio between a normal operation time of the device and the quantity of products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time.  
Lu teaches:
	wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises (see claim 3 above): 
	taking a ratio between a normal operation time of the device and the quantity of products outputted by the device within the each of the sub periods of time as the average tact time of the device within the each of the sub periods of time (Lu, “station beat time = standard working hours of the station/the number of scenes of the station,” “station beat time” reads on “average tact time,” “standard working hours of the station” reads on “Normal operation time of the device,” “number of scenes of the station” reads on “”quantity of products outputted by the device within the each of the sub periods of time” (page 2 Table 2.1, page 2 line 7-12, page 3 Table 3.2)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the standard working hours and quantity of product per station to calculate the average tact time (or beat time) of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the performance utilization of a device.  
   Regarding claim 5 Li teaches:	 	 
	wherein taking the shortest average tact time of the device within the N sub periods of time as the performance tact time of the device within the period of time comprises: 
	for each type of product, determining the shortest average tact time of the device within respective sub periods of time corresponding to the product (Li, page 1 line 17 – page 2 line 12, theoretical implies ideal and would therefore use the shortest average tact time to calculate the “theoretical (production) capacity”), and 
Li does not teach:	
	wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises:
	wherein the device is configured to produce at least two types of products,
	for each type of product, determining the average tact time of the device within respective sub periods of time corresponding to the product according to the time parameter of 
	taking a weighted average value of shortest average tact times of the device corresponding to various types of products as the performance tact time of the device within the period of time.
Lu teaches:
	Wherein determining the average tact time of the device within the each of the sub periods of time according to the time parameter of producing the products by the device and the quantity of products outputted by the device within the each of the sub periods of time comprises (see claim 3 above):
	wherein the device is configured to produce at least two types of products,
	for each type of product, determining the average tact time of the device within respective sub periods of time corresponding to the product according to the time parameter of producing the products by the device and the quantity of products outputted by the device within respective sub periods of time corresponding to the product, and 
	taking a weighted average value of shortest average tact times of the device corresponding to various types of products as the performance tact time of the device within the period of time (Lu, page 3 Table 3.2 indicates the different types of products produced, Table 3.2, “international working rate” (three 8 hour shifts running 25 days per month each year) reads on “continuous period of time” (page 9 line 22), monthly timesheet reads on “N continuous sub periods of time” (Table 2.1)                                 
                                    
                                        ∑
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                             reads on “weighted average” (page 9 – page 10 line 8)).
  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including more than one product being produced and a weighted average used to calculate the tact time (or beat time) of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the performance utilization of a device.  
Regarding claim 6 Li does not teach:
	wherein the performance tact time is determined according to the following equation: 
					                         
                            T
                            =
                             
                            
                                
                                    
                                        ∑
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    M
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            
                                                
                                                    M
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                    
	where T represents the performance tact time of the device within the period of time, Tm represents the shortest average tact time within respective sub periods of time corresponding to m-th type of products produced by the device, and Mm represents a quantity of the m-th type of products outputted by the device within the period of time.
 Lu teaches: 
	wherein the performance tact time is determined according to the following equation: 
					                         
                            T
                            =
                             
                            
                                
                                    
                                        ∑
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    M
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            
                                                
                                                    M
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                    
	where T represents the performance tact time of the device within the period of time, Tm represents the shortest average tact time within respective sub periods of time corresponding to m-th type of products produced by the device, and Mm represents a quantity of the m-th type of products outputted by the device within the period of time (Lu,                                  
                                    
                                        ∑
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                             reads on “weighted average” (page 9 – page 10 line 8)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including weighted average used to calculate the tact time (or beat time) of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the performance utilization of a device.  
Regarding claim 7 Li does not teach:
	The method according to claim 6, wherein the actual tact time is determined according to the following equation:[AltContent: rect]					                                
                                    A
                                    =
                                     
                                    
                                        
                                            U
                                        
                                        
                                            M
                                        
                                    
                                     
                                     
                                
                             	where A represents the actual tact time of the device within the period of time, U represents the utilizable time of the device within the period of time, and M represents the quantity of products actually outputted by the device within the period of time.  
Lu teaches:
		The method according to claim 6, wherein the actual tact time is determined according to the following equation:[AltContent: rect]					                                
                                    A
                                    =
                                     
                                    
                                        
                                            U
                                        
                                        
                                            M
                                        
                                    
                                     
                                     
                                
                             	where A represents the actual tact time of the device within the period of time, U represents the utilizable time of the device within the period of time, and M represents the quantity of products actually outputted by the device within the period of time (Lu,                                 
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            h
                                            e
                                            o
                                            r
                                            y
                                        
                                    
                                    =
                                    r
                                    o
                                    p
                                    e
                                     
                                    t
                                    h
                                    e
                                    o
                                    r
                                    y
                                    =
                                     
                                    
                                        
                                            m
                                            i
                                            n
                                            u
                                            t
                                            e
                                            s
                                             
                                            i
                                            n
                                             
                                            t
                                            o
                                            t
                                            a
                                            l
                                             
                                            o
                                            p
                                            e
                                            r
                                            a
                                            t
                                            i
                                            o
                                            n
                                        
                                        
                                            Q
                                        
                                    
                                
                            , “minutes in total operation” reads on “utilizable time of the device within the period of time,” “Q” reads on “quantity of products actually outputted by the device within the period of time” “                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            h
                                            e
                                            o
                                            r
                                            y
                                        
                                    
                                
                            ” reads on “actual tact time” (page 9 – page 10 line 8)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the actual tact time calculation of sub intervals of a continuous time period as taught by Lu in order to provide an improved method for determining the performance utilization of a device.  
Regarding claim 8 Li does not teach:
	wherein the performance utilization is determined according to the following equation:[AltContent: rect]					                                
                                    P
                                    =
                                     
                                    
                                        
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                ∑
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    *
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    /
                                                    
                                                        ∑
                                                        
                                                            
                                                                
                                                                    M
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    U
                                                
                                                /
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             where P represents the performance utilization of the device within the period of time.  
Lu teaches:
	wherein the performance utilization is determined according to the following equation:[AltContent: rect]					                                
                                    P
                                    =
                                     
                                    
                                        
                                            T
                                        
                                        
                                            A
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                ∑
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    *
                                                    
                                                        
                                                            
                                                                
                                                                    M
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                ∑
                                                                
                                                                    
                                                                        
                                                                            M
                                                                        
                                                                        
                                                                            m
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    U
                                                
                                                /
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             where P represents the performance utilization of the device within the period of time (Lu,                                 
                                    
                                        
                                            N
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                    =
                                    
                                        
                                            
                                                ∑
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    t
                                                    h
                                                    e
                                                    o
                                                    r
                                                    y
                                                
                                            
                                        
                                    
                                     
                                     
                                
                             ,”                                 
                                    
                                        
                                            N
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            ” reads on “P,” “                                 
                                    
                                        ∑
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ” reads on “T,” “                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            h
                                            e
                                            o
                                            r
                                            y
                                        
                                    
                                
                            ” reads on “A”
(page 9 – page 10 line 8)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the calculation of performance 
 Regarding claim 9 Li does not teach:
	wherein prior to determining the average tact time of the device within the each of the sub periods of time for the N continuous sub periods of time within the continuous period of time, the method further comprises: 
		dividing the continuous period of time into the N continuous sub periods of time equally; or 
		dividing the continuous period of time into the N continuous sub periods of time based on production of a same quantity of products.  
Lu teaches:
 	wherein prior to determining the average tact time of the device within the each of the sub periods of time for the N continuous sub periods of time within the continuous period of time (see claim 1 above), the method further comprises: 
		dividing the continuous period of time into the N continuous sub periods of time equally; or 
		dividing the continuous period of time into the N continuous sub periods of time based on production of a same quantity of products (Lu, “station beat time” reads on “average tact time” (page 2 line 5-12, page 3 Table 3.2), “international working rate” (three 8 hour shifts running 25 days per month each year) reads on “continuous period of time” (page 9 line 22), monthly timesheet reads on “N continuous sub periods of time” (Table 2.1)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li AWAY SP Production Line Crop Movement Rate Research, “China Excellent Masterchar(39)s Degree Thesis Full-Text Database Economics and Management Science Series,” No. 04, 2016, J152-400) in view of Kadowaki et al. (hereafter Kadowaki) (U.S. Pub. No. 20180158421 A1).
 Regarding claim 10 Li teaches:
	wherein dividing the continuous period of time into the N continuous sub periods of time based on the production of the same quantity of products comprises:   
	dividing the continuous period of time into the N continuous sub periods of time based on production of a same quantity of display panels, wherein the quantity of display panels produced within each of the N continuous sub periods of time is a largest quantity of display panels that is capable of being accommodated by two clips, the clips being used to accommodate the display panels when the display panels are produced (Li, “6 boxes of product” reads on ”two clips,” work is complete when boxes are packed, packed boxes contain the same quantity of product (page 3 line 36-42).  
Li does not teach:
 	wherein the device is configured to produce display panels, and 
Kadowaki teaches:
	wherein the device is configured to produce display panels (Kadowaki ¶ 0007 line 1-6)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the production of display panels as taught by Kadowaki in order to provide a reduced “period from an acceptance of order to a shipment and a (reduced) production cost of a display panel” which improves the performance utilization of the device.  	 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li AWAY SP Production Line Crop Movement Rate Research, “China Excellent Masterchar(39)s Degree Thesis Full-Text Database Economics and Management Science Series,” No. 04, 2016, J152-400) in view of Lu (Kelly Air-cooled Air-conditioning Unit Production Process Optimization Research, “Full-text Database Economics and Management Science Series of Excellent Masterchar(39)s Degree Thesis of China,” No. S2, 2011, J152-967) in further view of Kadowaki et al. (hereafter Kadowaki) (U.S. Pub. No. 20180158421 A1).
Regarding independent claim 11 Li teaches:
	taking a shortest average tact time of the device within the N sub periods of time as a performance tact time of the device within the period of time; 
	determining an actual tact time of the device within the period of time according to an utilizable time of the device and a quantity of products actually outputted by the device within the period of time (Li, theoretical implies ideal and would therefore use the shortest average tact time to calculate the “theoretical (production) capacity” Table 2.1 lists production shutdown and output statistics which actual tact time can be calculated); and 	
	determining a performance utilization of the device within the period of time according to the performance tact time and the actual tact time of the device within the period of (Li, page 1 line 17 – page 2 line 12, theoretical implies ideal and would therefore use the shortest average tact time to calculate the “theoretical (production) capacity,” Table 2.1 lists production shutdown and output statistics from which actual tact time can be calculated, OEE (“Overall Equipment Effectiveness”) reads on “performance utilization,” “theoretical capacity” reads on “performance tact time,” “actual production quantity” reads on “actual tact time”).  	 
Li does not teach:
	A storage medium which is stored with a computer executable instruction, wherein the computer executable instruction, upon being executed by a computer, causes the computer to execute operations comprising: 
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0; 
Lu teaches:
	for N continuous sub periods of time within a continuous period of time, determining an average tact time of the device within each of the sub periods of time, where N is an integer greater than 0 (Lu, “station beat time” reads on “average tact time” (page 2 line 5-12, page 3 Table 3.2), “international working rate” (three 8 hour shifts running 25 days per month each year) reads on “continuous period of time” (page 9 line 22), monthly timesheet reads on “N continuous sub periods of time” (Table 2.1)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the tact time (or beat time) of sub 
Kadowaki teaches:
	A storage medium which is stored with a computer executable instruction, wherein the computer executable instruction, upon being executed by a computer (Kadowaki fig 9, fig 37, ¶ 0010) , causes the computer to execute operations comprising:
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way of determining the rate of performance of a device as disclosed by Li by including the storage medium with computer executable instructions by Kadowaki in order to provide a reduced “period from an acceptance of order to a shipment and a (reduced) production cost of a display panel” which improves the performance utilization of the device.  	 
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 13:
	Claim 13 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 16:
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 18:
	Claim 18 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Regarding claim 19:
	Claim 19 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.
Regarding claim 20:
	Claim 20 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Teranishi et al (U.S. Pat. No. 4956783) teaches a production control system that includes a plurality of terminal devices and a central device and LI et al. (U.S. Pub. No. 20160268306 A1) teaches a method for producing display panels.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley Jr. can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865